DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 11282981 in view of Cao (US 2007010444) and further in view of Danesh and Hashimoto or Yamada (See rejection below).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (US 20070170444).
Regarding claim 1, Cao discloses that a display apparatus, comprising:
a display substrate 301;
a plurality of light emitting devices disposed on the display  substrate 301, at least one of the light emitting devices including a first LED sub-unit 304-307, a second LED sub-unit 313-315 disposed on the first LED sub-unit 304-307, and a third LED sub-unit 321-324 disposed on the second LED sub-unit 313-315 (Fig. 3); and
a molding layer 327 covering side surfaces of the light emitting devices and exposing upper surfaces thereof, wherein the third LED sub-unit 324 is disposed closer to an upper surface of the light emitting device than the first LED sub-unit 304 (Fig. 3).
Reclaim 2, Cao discloses that  the molding layer 327 is configured to block light by reflecting or absorbing light emitted from the light emitting device (Fig. 3).
Reclaim 4, Cao discloses that  the first LED sub-unit includes a first light emitting stack; 
the second LED sub-unit includes a second light emitting stack;
the third LED sub-unit includes a third light emitting stack; and
each of the light emitting stacks includes a first conductivity type semiconductor layer, an active layer, and a second conductivity type semiconductor layer (Fig. 3).
Reclaim 5, Cao discloses that  upper surface of the molding layer is substantially flush with an upper surface of the first conductivity type semiconductor layer of the third light emitting stack (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20070170444) in view of Danesh et al. (US 20190088820).
Reclaim 6, Cao discloses that  the at least one of the light emitting devices further includes a substrate disposed on the third LED sub-unit.
Cao fails to teach the upper surface of the molding layer is substantially flush with an upper surface of the substrate.
	However, Danesh suggests that the upper surface of the molding layer 445 is substantially flush with an upper surface of the substrate (Fig. 16O-16P).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Cao with the upper surface of the molding layer is substantially flush with an upper surface of the substrate as taught by Denesh in order to enhance electrical connection between a LEDs and circuit board and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claim(s)  7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20070170444) in view of Danesh et al. (US 20190088820) and further in view of Hashimoto et al. (US 20150325555).
Reclaim 7, Cao & Denish fail to teach that  the at least one of the light emitting devices further includes: 
a first bonding layer interposed between the first LED sub-unit and the second LED sub-unit; and
a second bonding layer interposed between the second LED sub-unit and the third LED sub-unit.
However, Hashimoto suggests that the at least one of the light emitting devices further includes: 
a first bonding layer 35 interposed between the first LED sub-unit and the second LED sub-unit; and
a second bonding layer 15 interposed between the second LED sub-unit and the third LED sub-unit (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Cao & Denish with the at least one of the light emitting devices further includes: 
a first bonding layer interposed between the first LED sub-unit and the second LED sub-unit; and
a second bonding layer interposed between the second LED sub-unit and the third LED sub-unit as taught by Hashimoto in order to enhance security of LEDs and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 8, Cao, Denish & Hashimoto  disclose that the at least one of the light emitting devices further includes:
a first connection electrode electrically connected to the first LED sub-unit;
a second connection electrode electrically connected to the second LED sub-unit;
a third connection electrode electrically connected to the third LED sub-unit; and
a fourth connection electrode electrically connected to the first, second, and third sub- units in common (Cao or Hashimoto).
Reclaim 9. , Cao, Denish & Hashimoto  disclose that the at least one of the light emitting devices further includes a protection layer surrounding at least portions of the first, second, third, and fourth connection electrodes (Cao, Fig. 3).
Reclaim 10, Cao, Denish & Hashimoto  disclose that the protection layer includes an epoxy molding compound or polyimide film; and a lower surface of the protection layer is substantially flush with lower surfaces of the first, second, third, and fourth connection electrodes (Cao, Fig. 3).
Reclaim 11, Cao, Denish & Hashimoto  disclose that a circuit board interposed between the display substrate and the light emitting device, wherein:
the first, second, third, and fourth connection electrodes are bonded to the circuit board; and  the molding layer is disposed on the circuit board (Cao in view of Denish).
Reclaim 12, Cao, Denish & Hashimoto  disclose that the lower surfaces of the first, second, third, and fourth connection electrodes have a greater contact area than the upper surfaces thereof (Cao or Hashimoto).
Reclaim 13, Cao, Denish & Hashimoto  disclose that the first connection electrode, the second connection electrode, and the third connection electrode are electrically connected to the second conductivity type semiconductor layers of the first light emitting stack, the second light emitting stack, and the third light emitting stack, respectively; and the fourth connection electrode is commonly electrically connected to the first conductivity type semiconductor layers of the first, second, and third light emitting stacks (Cao or Hashimoto).
Reclaim 14, Cao, Denish & Hashimoto  disclose that the first conductivity type semiconductor layer of the first light emitting stack includes a recessed portion; and the first LED sub-unit further includes an upper contact electrode disposed in the recessed portion and in ohmic contact with the first conductivity type semiconductor layer of the first light emitting stack (Cao or Hashimoto).
Reclaim 15, Cao, Denish & Hashimoto  disclose that the at least one of the light emitting devices further includes: first, second, and third lower contact electrodes contacting the second conductivity type semiconductor layers of the first, second, and third light emitting stacks, respectively; and a first insulation layer having first, second, and third contact holes partially exposing the first, second, and third lower contact electrodes; 
the first insulation layer has sub-contact holes disposed on the first conductivity type semiconductor layers of the first, second, and third light emitting stacks; and 
the sub-contact holes are spaced apart from one another (Cao or Hashimoto).
Reclaim 16, Cao, Denish & Hashimoto  disclose that the at least one of the light emitting devices further includes first, second, and third pads overlapping with the first, second, and third contact holes, and a fourth pad overlapping with the sub-contact holes; and the first, second, third, and fourth connection electrodes are electrically connected to the first, second, third, and fourth pads, respectively  (Cao or Hashimoto).
Claim(s)  3 & 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20070170444) in view of Yamada et al. (US 20190333968).
Reclaim 3, Cao fails to teach that  the first, second, and third LED sub-units are configured to emit red light, blue light, and green light, respectively.
However, Yamada suggests that the first, second, and third LED sub-units are configured to emit red light, blue light, and green light, respectively (para. 0021 & 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Cao with the first, second, and third LED sub-units are configured to emit red light, blue light, and green light, respectively as taught by Yamada in order to enhance color rendering of LEDs device and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Regarding claim 17, Cao & Yamada disclose that a display apparatus, comprising:
a display substrate (Cao, Fig. 3) ;
a plurality of light emitting devices disposed on the display substrate, at least one of the light emitting devices includes:
a first LED stack configured to emit red light (Yamada, para. 0021 & 0045);
a second LED stack disposed on the first LED stack and configured to emit blue light (Yamada, para. 0021 & 0045); and
a third LED stack disposed on the second LED stack and configured to emit green light (Yamada, para. 0021 & 0045), the third LED stack being disposed closer to an upper surface of the light emitting device; and 
a molding layer 327 covering side surfaces of the light emitting devices and exposing upper surfaces thereof, wherein the molding layer is configured to block light emitted from the first, second, and third LED stacks (Cao, Fig. 3).
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 20070170444) in view of Yamada et al. (US 20190333968) and further in view of Danesh et al. (US 20190088820).
Reclaim 18, Cao & Yamada fail to teach the at least one of the light emitting devices further includes a substrate disposed on the third LED stack; and
the molding layer covers a side surface of the substrate and exposes an upper surface of the substrate.
	However, Danesh suggests that the upper surface of the molding layer 445 is substantially flush with an upper surface of the substrate (Fig. 16O-16P) and the molding a side surface of the substrate and exposes an upper surface of the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Cao & Yamada with the upper surface of the molding layer is substantially flush with an upper surface of the substrate and the molding a side surface of the substrate and exposes an upper surface of the substrate as taught by Denesh in order to enhance electrical connection between a LEDs and circuit board and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 19, Cao, Yamada, & Denesh disclose that the at least one of the light emitting devices further includes first, second, third, and fourth connection electrodes;
each of the first, second, and third LED stacks includes a first conductivity type semiconductor layer and a second conductivity type semiconductor layer; 
the first, second, and third connection electrodes are electrically connected to the first conductivity type semiconductor layers of the first, second, and third LED stacks; and
the fourth connection electrode is electrically connected to second conductivity type semiconductor layers of the first, second, and third LED stacks in common (Cao, Fig. 3).
Reclaim 20, Cao, Yamada, & Denesh disclose that the at least one of the light emitting devices further includes a protection layer at least partially covering side surfaces of the connection electrodes (Cao, Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899